Case: 2:19-cv-00019-WOB-CJS Doc #: 53 Filed: 10/10/19 Page: 1 of 2 - Page ID#: 751



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

                 Plaintiffs,                             No. 2:19-cv-19-WOB-CJS

 v.

 WP COMPANY LLC, d/b/a THE
 WASHINGTON POST,

                 Defendant.



          MOTION FOR ATTORNEYS ADMITTED PRO HAC VICE TO BE PERMITTED TO USE
                                ELECTRONIC DEVICES

          WP Company LLC, doing business as The Washington Post, by and through undersigned

 counsel, moves the Court, pursuant to General Order 14-11, for an order allowing out-of-state

 counsel for The Washington Post to possess and use electronic devices in the U.S. Courthouse in

 Covington on October 16, 2019.

          Specifically, Thomas G. Hentoff and Katherine Moran Meeks have been admitted pro

 hac vice and plan to attend oral argument in this matter on October 16, 2019. Mr. Hentoff asks

 to possess and use his iPad for note taking and review of relevant documents, and Ms. Meeks

 asks to possess and use a lap-top and mifi device for potential use at the oral argument.

          Undersigned counsel, as well the out-of-state counsel admitted pro hac vice in this

 matter, have read and understand the limitations of General Order 14-11 and agree to abide by its

 terms.
Case: 2:19-cv-00019-WOB-CJS Doc #: 53 Filed: 10/10/19 Page: 2 of 2 - Page ID#: 752



                                              /s/ Bethany A. Breetz
                                              Philip W. Collier
                                              Bethany A. Breetz
                                              STITES & HARBISON, PLLC
                                              400 West Market Street, Suite 1800
                                              Louisville, KY 40202-3352
                                              Telephone: (502) 587-3400

                                              William G. Geisen
                                              STITES & HARBISON, PLLC
                                              100 East RiverCenter Boulevard
                                              Suite 450 Covington, KY 41011
                                              Telephone: (859) 652-7601

                                              Kevin T. Baine (admitted pro hac vice )
                                              Thomas G. Hentoff (admitted pro hac vice)
                                              Nicholas G. Gamse (admitted pro hac vice )
                                              Katherine Moran Meeks (admitted pro hac vice )
                                              Whitney G. Woodward (admitted pro hac vice )
                                              Williams & Connolly LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005


                                              Counsel for The Washington Post




                                       Certificate of Service

         I hereby certify that on October 10, 2019, I electronically filed the foregoing motion by

 using the CM/ECF system, which will send a notice of electronic filing to registered CM/ECF

 participants.


                                                      /s/ Bethany A. Breetz
                                                      Counsel for The Washington Post




 1319760:2:LOUISVILLE




                                                  -2-
